Judgment, Supreme Court, New York County (Harold Roth wax, J.), rendered March 3, 1993, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent felony offender, to a term of 20 years to life, unanimously affirmed.
Some of the questions posed to defendant by the trial court unnecessarily highlighted the patent absurdity of defendant’s entire testimony. However because of the nature of that testimony and the overwhelming evidence of defendant’s guilt, the trial court’s questioning cannot reasonably be viewed as preventing the jury from arriving at an impartial verdict on the merits (see, People v Moulton, 43 NY2d 944).
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Milonas, Rubin, Williams and Mazzarelli, JJ.